Case 3:18-cv-02237-RDM-CA Document1 Filed 11/19/18 Page 1 of 8

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JULIUS WILSON,

Plaintiff, 3 ° CV 1 8 - 29 27

-Vs- Case Number:

 

HUGH HORWITZ, (To be assigned)

Lids ODDO, ,
UNKNOWN OFFICER #1,

UNKNOWN OFFICER #2,

ANDREA MARTINEZ,

 

 

 
 
  

J. WALDMAN, ; JURY TRIAL REQUESTED NO kJ
Defendants, 6
COMPLAINT PER “9 op
I. JURISDICTION ane aenns > a,
Ls This is a civil action authorized by 42 U.S.C. 6&

to redress the deprivation, under the color of law, of the
rights ~~secured by the Constitution of the United States.
This court has jurisdiction under Title 28 U.S.C. §§ 1331 &
1343 (a) (3) and plaintiff seeks declaratory relief pursuant to
Title 28 U.S.C. §8§ 2201 & 2202 of the Rules of civil
procedure.
2. This District Court is the appropriate venue under
Title 28 U.S.C. § 1391(b) (2) due to the fact that it is where
the events giving rise to the claims herein have occurred.
Il. Plaintiff
3. Plaintiff Julius Wilson, is and was at all times
mentioned herein a prisoner of the Federal Bureau of Prisons
at United States Penitentiary Allenwood located at Route 15, 2
miles North of Allenwood, Allenwood, PA. 17810.
III. Defendants
4. Defendant Hugh Horwitz Director of the Federal Bureau

of Prisons is legally responsible for the overall operation of

(4)
Case 3:18-cv-02237-RDM-CA Document1 Filed 11/19/18 Page 2 of 8

the Department and each institution under the Federal Bureau
of Prisons jurisdiction, including United States Penitentiary
Allenwood.

Si Defendant L.J. Oddo, the warden of United States
Penitentiary Allenwood is legally responsible for the
operation of United States Penitentiary and acting under the
color of law for the care and welfare of this plaintiff while
housed at the prison.

6. Defendant Unknown Officer #1 is an correctional
officer who at all times mentioned in this complaint, was
assigned to United States Penitentiary Allenwood and acting
under the color of law.

ae Defendant Unknown Officer #2 is an correctional
officer who at all times mentioned in this complaint, was
assigned to United States Penitentiary Allenwood in the
position of Special Housing lieutenant and was acting under
the color of law.

8. : Defendant Andrea Martinez RN who is a Health Service
contract provider that at all times mentioned in this
complaint, was assigned to United States Penitentiary
Allenwood's medical department and acting under the color of
law.

9. Defendant J. Waldman RN who is a Health Service
contract provider that at all times mentioned in this
complaint, was assigned to United States Penitentiary
Allenwood's medical department and acting under the color of
law.

10. Bach Defendant is sued individually, and at all times

mentioned herein this complaint each acted under the color of

(2)
IV.

Case 3:18-cv-02237-RDM-CA Document1 Filed 11/19/18 Page 3 of 8

law.

Facts

TAs On June 5th 2017 this plaintiff was involved ina
altercation which occurred at U.S.P. Allenwood on 3B Lower
range which resulted in OC spray being used on petitioner and
a small knick on the second finger of petitioners left hand.

After the initial Medical assessment by Andrea
Martinez RN that documented the above medical conditions
caused by the alleged altercation this plaintiff was processed
into the Special Housing Unit by unknown officers #1 & #2, and
was placed holding tank located on A Range. When Plaintiff
went to have the handcuffs removed from behind his back after
being placed in the cell through the doors (bean) Slot the
unknown officer #1 wrenched this plaintiff's arm causing
severe pain and dislocating plaintiff's shoulder.

The Officer's #1 & #2 left plaintiff in the cell in
severe pain despite other inmates banging on their doors and
speaking with the Special Housing Unit Officers.

When the unknown officers finally responded to e° cell
and plaintiff complained about the pain in his shoulder to the
unknown officers the officers did not believe plaintiff was
hurt and made plaintiff take off his shirt which was extremely
painful to show that a bone was sticking out of his skin.

The unknown officers instructed plaintiff to "cuff up"
at which time the plaintiff responded stated that he could not
"cuff up" because of the pain so the unknown officers
contacted the Medical department and J. Waldman RN showed up

with a wheel chair.

Plaintiff was removed from the cell then taken by

(3)
Case 3:18-cv-02237-RDM-CA Document1 Filed 11/19/18 Page 4 of 8

wheel chair to the medical department and since the injury was
an obvious disformity and plaintiff was in serious pain J.
Waldman RN administered plaintiff a Morphine shot to help with
the pain.

At about 7:30 PM doctor Brian Buschman MD and also the
x-Ray tech was contacted and brought into the institution to
treat plaintiffs shoulder at which time doctor Buschman
ordered a second morphine shot to be given prior to the X-Ray
being taken.

Doctor Buschman stated in his medical report that plai-
ntiffs injury was consistent with a "anterior dislocation" and
the doctor and RN forced the shoulder back into place.

On June 28th 2017 when seeing Craig Charles PA-C
plaintiff reported having reoccuring pain when trying to move
his arm and when rolling over while sleeping and was given
(ROM) Range of motion exercises for treatment.

Since the encounter plaintiff has had continued
problems ‘and pain with his shoulder resulting in quality of -
life issues concerning any type of sports activities. Also
plaintiff has experienced emotional anxiety whenever he has to
trust any officer to uncuff him through a locked door for fear
of having his shoulder dislocated again.

12 Upon information and belief plaintiff understands that
this assault was not investigated by prison officials at
U.S.P. Allenwood concerning the officers in question.

Upon information and belief plaintiff respectfully
states that the Special Housing Units Range camera caught the
assault by the unknown officer which is in the Defendants

possession, and the defendant Warden Oddo ignored in making

(4)
Case 3:18-cv-02237-RDM-CA Document1 Filed 11/19/18 Page 5 of 8

his response to plaintiffs administrative remedy Bp-9.

13... In support of the above allegations submitted
plaintiff respectfully submits the following affidavits by
inmates who were present in the U.S.P. Allenwood's Special
Housing Unit when the assault occurred. See Exhibit (A) & (@)
14. Also in support of plaintiffs allegations submitted in
this complaint plaintiff is providing the following medical
reports:

A. The initial medical assessment after the
altercation which occurred in B3 that petitioner was
transferred to the Special Housing Unit, namely, Andrea
Martinez RN report dated 06/05/2017 at 19:08 See Exhibit (Cc)

B. Then the subsequent medical report after the
unknown officer inflicted the injury in the Special Housing
Unit dated 06/05/2017 at 20:46 See Exhibit (D)

C. The medical report of Charles Craig PA-C on
06/28/2017 at 12:36 that shows continued problems that
followed the injury. See Exhibit (f—)

D. The medical report of Andrew Edinger MD/CD date
10/11/2017 at 10:18 which details continued pain and injury to
the shoulder. See Exhibit (F)

The above medical reports are provided to show prima
facia cause before the court in support of petitioners claim.
Petitioner is not limited in presenting further medical

documentation in support of his claims.

V. Exhustion of Legal Remedies
1S. _ This plaintiff states under oath of affirmation that

he has exhausted all courses of legal remedies available to

him and submits copies of the Federal Bureau of Prisons

(5)
Case 3:18-cv-02237-RDM-CA Document1 Filed 11/19/18 Page 6 of 8

Administrative Remedy process forms and responses therein.

A. Inmate Grievance Number 910579-F1; 910579-Rl, and
910579-Al See Exhibit ( )

All requirements to the Prisoner Litigation Reform Act
in this action has been meet under Title 42 U.S.C. § 1997
e(a), also this petitioner has no prior litigation
restrictions depicted in Title 28 U.S.C. § 1915(g).

VI. Legal claims

16. This plaintiff reallege and incorporate by reference
paragraphs 1-15 that the defendants did knowingly injure
plaintiff in and through direct, or indirect action causing
physical and emotional harm in violation of this petitioners
Eight Amendment protections against cruel and unusual

punishment.

17. This plaintiff has no plain, adequate or complete
remedy at law to redress the wrongs described herein.
Plaintiff has and will continue to be irreparably injured by
the conduct of the defendants unless this court'grants
declatory judgment relief which plaintiff seeks.

VII. Prayer fo relief
WHEREFORE, Plaintiff respectfully prays that this court enter
judgement granting plaintiff:
18. A declaration that the acts and omissions described
herein violated plaintiff's rights under the Constitution of
the United States.
15. Compensatory damages in the amount of $100,000.00
against each defendant, jointly and severally.

20 Punitive damages in the amount of $100,000.00 against

each defendant. (6)
Case 3:18-cv-02237-RDM-CA Document1 Filed 11/19/18 Page 7 of 8

21. Plaintiff's costs in this suit, and any additional relief
this court deems just, proper, and equitable.

I hereby verify that the matters alleged therein are
true, except as to matters alleged on information and belief,
and as to those, I believe to be true. I certify under the
penalty of perjury and under Title 28 U.S.C. § 1746 as
required by law and Civil Rule 11 that to the best of my
knowledge, information and belief, this complaint is (1) not
being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law; (3) and that the
factual contentions have evidentiary support, or will have
evidentiary support after a reasonable opportunity for further
investigation or discovery.

Respectfully submitted on this | day of November
2018

. Ql 7 /: oer ae

(Julius Wilson

tz)
 

TW wha

P age 8 of 8

 

SI}ES payun

1S QHE M OPrz
Ed C PIN UnogpuNsIq spy

__ ©050-L0z09@

HN SS ei Aa tithe bh ~tahg p SE tt  a a NR RaR tS Rey Tate ar ae iis
u VSO WaAguoa “ WSO WaAguOa ~ WSN ugagyog : Swat 3 5

WSN Waasyos = |i © rig Saat

S¢85 ¢b@h OOOO Obe2 @toe

eae

rt z
vsnugaguoa = §$ ‘app Spe ea rl
aS SH eS

RReE NEE ele Mh Rem ler eee elec a i ptlel El Fae lo)
zee seein iae ee) Sle METER lees (o like p fel it-) Eb al)

_—

De
